DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed November 3, 2021.   Claims 4, 5, 15, 16 have been canceled without prejudice. Claims 1-3, 6-14 and 17-22 are pending and an action on the merits is as follows.	
Rejections of claims 8, 9 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement filed November 3, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is directed to “the control system of claim 1, wherein”.  However there is a lack of antecedent basis for “the control system”, as claim 1 is directed to a method.  It is unclear whether applicants intend claim 22 to depend from claim 12, or introduce new elements into the claims.  For examining purposes, this claim is interpreted as being directed to “the control system of claim 12, wherein”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 10-14, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar (US 5,480,005) in view of Wyss et al. (US 7,711,980 B2).
Claims 1 and 12: Bittar discloses a method of operating a building elevator system within a building having a plurality of floors and a control system of a building elevator system comprising a processor and memory comprising computer-executable instructions that are executed by the processor to cause the processor to perform operations, where a building elevator system is controlled, shown in FIG. 1 to have a first, second and third elevator system with a first elevator car (lo rise car 15), second elevator car (hi rise car 17) and third elevator car (swing car 16) respectively. The first elevator car serves a plurality of floors within a first sector, the second elevator car serves a plurality of floors within a second sector (column 5 lines 31-33), and the third elevator car serves a plurality of floors within the first sector and second sector, which during normal operation is a third sector comprising the first sector and second sector 
However Wyss et al. teaches a method of operating a building elevator system and a control system of a building elevator system where a fist elevator car (A) serves a plurality of floors within a first sector (first zone Z1) and a second elevator car (D) serves a plurality of floors within a second sector (second zone Z2), the first sector and second sector include a transfer floor (interchange floor S4), the first sector and second sector overlap at the transfer floor, and the transfer floor is located between the upper floor and the lower floor, as can be seen from FIG. 2 (column 5 lines 15-22).
Given the teachings of Wyss et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Claims 2, 3, 13 and 14: Bittar modified by Wyss et al. discloses a method and control system as stated above, where an elevator call is received from a floor of the plurality of floors within the first/second sector, and the third elevator car is moved to the floor of the plurality of floors within the first/second sector as shown in Bittar (column 9 lines 54-56).
Claims 7 and 18: Bittar modified by Wyss et al. discloses a method and control system as stated above, where an elevator call is received from a floor of the plurality of floors within the first sector, the first elevator car assigned to the first sector is determined to not arrive at the floor of the plurality of floors within the first sector within a first selected time period (threshold “XS WAIT”), and the third elevator car is moved to the floor of the plurality of floors within the first sector as shown in Bittar (column 21 lines 28-40).  
Claims 10 and 11: Bittar modified by Wyss et al. discloses a method where the third elevator car is assigned to the first or second sector in response to the intensity of traffic between the first sector and second sector, as stated above.
Claims 21 and 22: Bittar modified by Wyss et al. discloses a method and control system where the third sector comprises the first sector and the second sector, as stated above.  The third sector then includes a third plurality of floors extending from the lower floor to the upper floor, as shown in Bittar (column 3 lines 1-5) FIG. 1.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar (US 5,480,005) modified by Wyss et al. (US 7,711,980 B2) as applied to claims above, further in view of Stanley et al. (US 7,921,968 B2).
Claims 6 and 17: Bittar modified by Wyss et al. discloses a method and control system as stated above, where an elevator call is received from a floor of the plurality of floors within the first sector, and the third elevator car is moved to the floor of the plurality of floors within the first sector as shown in Bittar (column 3 lines 1-5).  These references fail to disclose the first elevator car assigned to the first sector to be determined to be excluded from serving the floor of the plurality of floors within the first sector.
However Stanley et al. teaches a method of operating a building elevator system and a control system of a building elevator system, where a first elevator car assigned to a first sector is determined to be excluded from serving a floor of the first sector when the first elevator car is full (column 6 lines 10-15).
Given the teachings of Stanley et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Bittar modified by Wyss et al. with providing the first elevator car assigned to the first sector to be determined to be excluded from serving the floor of the plurality of floors within the first sector.  Doing so would “ensure .
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar (US 5,480,005) modified by Wyss et al. (US 7,711,980 B2) as applied to claims above, further in view of Witczak et al. (US 2016/0297640 A1).
Claims 8, 9, 19 and 20: Bittar modified by Wyss et al. discloses a method and control system as stated above, where an elevator call is received from a floor of the plurality of floors within the first sector, it is determined whether the first elevator car or third elevator car will arrive at the floor of the plurality of floors within the first sector first, and the first elevator car is moved to the floor of the plurality of floors within the first sector when it is determined that the first elevator car will arrive at the floor of the plurality of floors within the first sector first, and the third elevator car is moved to the floor of the plurality of floors within the first sector when it is determined that the third elevator car will arrive at the floor of the plurality of floors within the first sector first as shown in Bittar (column 3 lines 19-27).  These references fail to disclose the elevator call to be determined to be sent from a person designated as a VIP.
However Witczak et al. teaches a method of operating a building elevator system and a control system of a building elevator system, where an elevator call is determined to be sent from a person designated as a VIP (page 4 ¶ [0042]).
Given the teachings of Witczak et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Bittar modified by Wyss et al. with providing the elevator call to be determined to be sent from a person designated as a VIP.  Doing 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 3, 2022